DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/27/2021 in which claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 05/27/2021 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments, further consideration of the prior arts of record was conducted resulting in a new ground of rejection presented below. Based on the amendments to claim 1, the Claim Objection previously presented in the Office Action mailed on 04/07/2021 has been withdrawn. The claims 1-20 have not overcome the claim rejections as shown below.
Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that “Yasukawa does not disclose that the PSCCH carries SCI indicating transmission parameters for the second UE to decode the encoded data in a first part and a second part of the PSSCH”, thus Yasukawa cannot be relied on for disclosing the new feature “the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries”. Applicant further argues that Kimura does not disclose the claimed “first part” and “second part” of the PSSCH, where “the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries”.
Based on the amended feature “the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries”, further consideration of the prior arts of record was performed, where the prior art of Kim was found to disclose the amended feature. Kim shows in Fig. 10B that a first part 1004 of the PDSCH and a second part 1005 of the PDSCH are aligned in the frequency domain with respect to the boundary between CC#0 and CC#1. A frequency value of the part 1004 is aligned with the CC boundary between CC#0 and CC#1, and a frequency value of the part 1005 is aligned with the CC boundary between CC#0 and CC#1. Thus, Kim discloses the amended feature “the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries”. The PDSCH disclosed by Kim is analogous to the PSSCH because both are physical channels for data transmissions between devices in a network.

Therefore, based on the response to the arguments discussed above and the prior arts of Yasukawa, Kimura and Kim, the amended independent claims 1, 12 and 18 are rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (US 2018/0234220) (provided in the IDS), hereinafter ”Yasukawa” in view of Kimura (US 2021/0076236), and further in view of Kim et al. (US 2018/0176942).

As to claim 1, Yasukawa teaches a method for sidelink vehicle-to-everything (V2X) transmission (Yasukawa, [0001], Fig. 1, [0005], [0007], [0035], a method to perform transmissions for V2X), comprising: 
transmitting, from a first user equipment (UE) to a second UE (Yasukawa, Fig. 3, [0034]-[0035], Fig. 4, [0040], a user device (UEa) on the transmitting side transmits the PSCCH and PSSCH to a receiving side UEb), encoded control information in a Physical Sidelink Control Channel (PSCCH) using a first portion of time-and-frequency resources assigned to the sidelink V2X communication between the first UE and the second UE (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0044], Fig. 6, [0046], Fig. 10A, [0077]-[0078], a SCI with control information is transmitted on the PSCCH using wireless (time and frequency) resources or virtual resource pool. [0072], [0094], [0115], the SCI is encoded during its transmission in order to be decoded at the receiving side. The transmitting side UEa transmits the PSCCH and PSSCH to a receiving side UEb), wherein the time-and-frequency resources are bounded by two subchannel boundaries in a frequency domain and two slot boundaries in the a time domain (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0044], Fig. 6, [0046], Figs. 7A-7B, Fig. 8A-8B, Fig. 10A, [0077]-[0078], the Figures show that the time and frequency resources are bounded by subcarriers in the frequency domain and slots in the time domain); and 
transmitting, from the first UE to the second UE (Yasukawa, Fig. 3, [0034]-[0035], Fig. 4, [0040], a user device (UEa) on the transmitting side transmits the PSCCH and PSSCH to a receiving side UEb), encoded data in a Physical Sidelink Shared Channel (PSSCH) using a second portion of the time-and-frequency resources (Yasukawa, [0038], [0040]-[0041], Fig. 5A-5B, [0043]-[0044], Fig. 10A, [0077]-[0078], data is transmitted on the PSSCH using wireless (time and frequency) resources or virtual resource pool. [0052], [0064], [0076], the data is encoded during its transmission in order to be decoded at the receiving side), wherein 
the first part of the PSSCH uses a first set of time resources overlapping with the PSCCH and a first set of frequency resources non-overlapping with the PSCCH (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 10A, [0078], [0086]-[0087], the time resources of the PSSCH overlap with the time resources of the PSCCH, and the frequency resources of the PSSCH does not overlap with the frequencies of the PSCCH),
the second part of the PSSCH uses a second set of time resources non-overlapping with the PSCCH and a second set of frequency resources overlapping with the PSCCH (Yasukawa, Figs. 7A-7B, [0048], Fig. 10B, [0078], [0086]-[0087], a second set of time resources of the PSSCH does not overlap with the time resources of the PSCCH, and a second set of frequency resources of the PSSCH overlap with the frequencies of the PSCCH).

Yasukawa teaches the claimed limitations as stated above. As discussed above, Yasukawa discloses that a SCI is transmitted in the PSCCH to a receiving side UEb to indicate the scheduling and resources to receive further data in the PSSCH, where the PSCCH and PSSCH are multiplexed according to configuration 1 (frequency-multiplexed) or configuration 2 (Yasukawa, [0038], [0040]-[0041], Fig. 5A-5B, [0043]-[0044], Figs. 7A-7B, [0048], Fig. 10A-10B, [0077]-[0078], [0086]-[0087]). However, Yasukawa does not explicitly teach the following underlined features: regarding claim 1, wherein the PSCCH carries Sidelink Control Information (SCI) indicating transmission parameters for the second UE to decode the encoded data in a first part and a second part of the PSSCH, and
the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries.

However, Kimura discloses wherein the PSCCH carries Sidelink Control Information (SCI) indicating transmission parameters for the second UE to decode the encoded data in a first part and a second part of the PSSCH (Kimura, [0542], [0544], [0548], [0567], [0586], the PSCCH and PSSCH are multiplexed in the frequency and time domain, where the PSCCH includes a SCI which is used to schedule data in a PSSCH, and used by a receiving or second terminal to decode the PSSCH. Based on the PSCCH and PSSCH being multiplexed in the frequency and time domain, the data transmitted in the PSSCH comprises at least two parts, one being multiplexed in the frequency domain with the PSCCH, and another part being multiplexed in the time domain with the PSCCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasukawa to have the features, as taught by Kimura, in order to schedule data in the PSSCH within the same subframe in which the sidelink grant has been transmitted (Kimura, [0544], [0586]), thereby providing an efficient and responsive use of wireless resources to allow a receiving device to properly receive and decode data.



However, Kim teaches the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries (Kim, Fig. 10B, [0081], the PDSCH reference numerals 1004 and 1005 are scheduled, where the PDSCH 1004 and 1005 are aligned in the frequency domain with respect to the boundary between the CC#0 and CC#1. The PDSCH is analogous to the PSSCH because both physical channels are used to transmit data between devices in a network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasukawa and Kimura to have the features, as taught by Kim, in order to map scheduled data in the communications system independently for each component carrier or across the sum of the bandwidths of the respective component carrier, thereby supporting the efficient use of radio resources (Kim, [0012], [0079]).

As to claim 2, Yasukawa teaches further comprising: 
transmitting the first part of the PSSCH and the PSCCH by frequency-division multiplexing (FDM) (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 10A, [0078], [0086], the resources of the PSCCH and PSSCH are transmitted by frequency-multiplexing); and 
transmitting the second part of the PSSCH and the PSCCH by time-division multiplexing (TDM) (Yasukawa, Figs. 7A-7B, [0048], Fig. 10A, [0078], [0087], the second set of resources of the PSCCH and PSSCH are transmitted by time-multiplexing). 

As to claim 3, Yasukawa teaches further comprising: 
transmitting the PSCCH in a first time period in first frequencies (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 6, Fig. 10A, [0078], [0086], the PSCCH is transmitted in corresponding time resource region and frequency resource region); 
transmitting the first part of the PSSCH in the first time period in second frequencies (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 6, Fig. 10A, [0078], [0086], the PSSCH is transmitted in the same time resource region and in different frequency resource region as the PSCCH), the first frequencies and the second frequencies being non-overlapping frequencies (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 6, Fig. 10A, [0078], [0086], the frequency resource region used by the PSCCH does not overlap with the frequency resource region used by the PSCCH); and 
transmitting the second part of the PSSCH in a second time period immediately following the first time period in a contiguous frequency range which includes the first frequencies and the second frequencies (Yasukawa, Figs. 7A-7B, [0048], Fig. 10A, [0078], [0087], the second set of resources of the PSSCH are transmitted in a time resource region immediately following the time resource region of the PSCCH, which are contiguous in the frequency range used for the PSCCH and the PSSCH). 

As to claim 4, Yasukawa teaches wherein the PSSCH is allocated with an entire frequency range of the PSCCH and the second set of time resources non-overlapping with the PSCCH when such allocation provides sufficient time-and-frequency resources for transmitting the encoded data (Yasukawa, Figs. 7A-7B, [0048], Fig. 8A, [0052], Fig. 10A, [0078], [0087], the PSSCH has the same frequency resource region as the PSCCH, where the second set of time resources of the PSSCH does not overlap with the time resources of the PSCCH, and the allocation of the time and frequency resources of the PSSCH is used to transmit the data to the receiving side. [0052], [0064], [0076], the data is encoded during its transmission in order to be decoded at the receiving side). 

As to claim 5, Yasukawa teaches wherein the time-and-frequency resources used by the PSCCH and the PSSCH are formed by one or more contiguous slots of contiguous symbols in time and one or more contiguous resource blocks (RBs) of contiguous subcarriers in frequency (Yasukawa, Fig. 2, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 6, [0046], Figs. 7A-7B, [0048], Fig. 8A-8B, [0067], Figs. 10A-10B, [0078], [0086]-[0087], the time and frequency resources for the PSCCH and the PSSCH are formed by subframes, slots, symbols which are contiguous in time and resource blocks contiguous in the frequency direction). 

As to claim 6, Yasukawa teaches wherein the first portion of the time-and-frequency resources allocated to the PSCCH is formed by contiguous frequency resources and contiguous time resources (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0044], Fig. 6, [0046], Fig. 10A, [0077]-[0078], the time and frequency resources used for the PSCCH are formed by contiguous resource blocks in the frequency domain and contiguous slots in the time domain). 

As to claim 7, Yasukawa teaches wherein the time-and-frequency resources include only the first portion allocated to the PSCCH and the second portion allocated to the PSSCH (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040], Fig. 5A-5B, [0043]-[0044], Fig. 10A, [0077]-[0078], the wireless (time and frequency) resources or virtual resource pool are included the regions allocated to the PSCCH and the PSSCH). 

As to claim 8, Yasukawa teaches wherein the time-and-frequency resources include the first portion allocated to the PSCCH, the second portion allocated to the PSSCH, and a (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0043]-[0044], Fig. 6, [0046], Figs. 8A-8B, [0052], Fig. 10A, [0077]-[0078], the wireless (time and frequency) resources or virtual resource pool are included the regions allocated to the PSCCH and the PSSCH. The resources also include resources for DM-RS, which are used to decode the PSCCH and the PSSCH). 

As to claim 9, Yasukawa teaches wherein the PSCCH occupies a configurable number of symbols and a configurable number of RBs (Yasukawa, [0046], [0049], the PSCCH is allocated a number of symbols and multiple PRBs in the frequency direction), and the configurable number of RBs used by the PSCCH is independent of the number of RBs in a subchannel (Yasukawa, [0046], [0049], the PSCCH is allocated with multiple PRBs in the frequency direction to secure the data size of SCI that can be transmitted). 

As to claim 10, Yasukawa teaches wherein a starting symbol position of the PSCCH is a configurable number of symbols away from a time slot boundary, and a starting RB position of the PSCCH is a configurable number of RBs away from a starting RB position of the PSSCH (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0043]-[0044], Fig. 6, [0046], [0049], [0066], Fig. 10A, [0077]-[0078], the SCI is allocated to a start symbol position of the PSCCH which is away from the slot boundary, and a starting frequency (PRB) of the PSCCH is a number of PRBs away from the PSSCH). 

As to claim 11, Yasukawa teaches wherein the time-and-frequency resources used by the PSSCH in which data in the PSSCH is processed (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0044], Fig. 6, [0046], [0072], Fig. 10A, [0077]-[0078], [0094], [0115], the receiving side receives the data transmitted on the PSSCH and decodes the data).

Yasukawa and Kimura teach the claimed limitations as stated above. Yasukawa and Kimura do not explicitly teach the following features: regarding claim 11, wherein the time-and-frequency resources follow a frequency-first order in which data is processed from a lowest frequency to a highest frequency for every symbol.

However, Kim teaches wherein the time-and-frequency resources follow a frequency-first order in which data is processed from a lowest frequency to a highest frequency for every symbol (Kim, Fig. 10A, [0080], Figs. 10B-11B, the PDSCH is mapped in a frequency-first manner from the lowest OFDM symbol index in which the PDSCH mapping is possible, for each component carrier. Fig. 10A shows the mapping from the lowest frequency to the highest frequency).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasukawa and Kimura to have the features, as taught by Kim, in order to map scheduled data in the communications system independently for each component carrier or across the sum of the bandwidths of the respective component carrier, thereby supporting the efficient use of radio resources (Kim, [0012], [0079]).

As to claim 12, Yasukawa teaches a transmit (Tx) user equipment (UE) operative to perform sidelink vehicle-to-everything (V2X) transmission (Yasukawa, [0001], Fig. 1, [0005], [0007], Fig. 3, [0034]-[0035], a user device (UEa) on the transmitting side that perform transmissions for V2X), comprising: 
a transceiver (Yasukawa, Fig. 1, Fig. 11, [0084], Fig. 12, [0100], [0107], the UE includes a communication unit 1004 (transceiver) for transmitting and receiving signals); 
(Yasukawa, Fig. 1, Fig. 11, [0084], Fig. 12, [0100], [0102], [0107], the UE includes a processor 1001 connected to the communication unit 1004); and 
memory coupled to the one or more processors, wherein the one or more processors are operative to (Yasukawa, Fig. 1, Fig. 11, [0084], Fig. 12, [0100], [0102], [0107], the UE includes a memory 1002 connected to the processor 1001, where the processor executes the software stored in the memory 1002): 
identify transmission parameters for communicating with a receive (Rx) UE (Yasukawa, Fig. 3, [0034], [0038], [0040], [0049], [0056], [0058], [0064], [0072]-[0073], [0076], [0094], [0115], wireless resources are allocated for the PSCCH and PSSCH, and Modulation and Coding Schemes (MCS) are determined for the communication of the SCI control information and data with a receiving side UEb); 
map the transmission parameters to time-and-frequency resources assigned to the Tx UE for the sidelink V2X communication between the Tx UE and the Rx UE (Yasukawa, Fig. 3, [0034]-[0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, Fig. 6, [0046], [0049], [0056], [0058], [0064], [0072]-[0073], [0076], [0094], [0115], the UEa maps the SCI and data onto respective subframes and wireless resources allocated for transmissions using V2X. The MCS is transmitted on the control information in the allocated wireless resources. The transmitting side UEa transmits the PSCCH and PSSCH to a receiving side UEb), wherein the time-and-frequency resources are bounded by two subchannel boundaries in a frequency domain and two slot boundaries in the a time domain (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0044], Fig. 6, [0046], Figs. 7A-7B, Fig. 8A-8B, Fig. 10A, [0077]-[0078], the Figures show that the time and frequency resources are bounded by subcarriers in the frequency domain and slots in the time domain); 
encode control information and data according to the transmission parameters (Yasukawa, [0038], [0049], [0052], [0064], [0072]-[0073], [0076], [0094], [0115], the SCI and data are encoded during its transmission in order to be decoded at the receiving side. The SCI with control information and the data are encoded according to Modulation and Coding Scheme (MCS) and wireless resources allocated in the PSCCH and PSSCH); and 
transmit, via the transceiver, to the Rx UE (Yasukawa, Fig. 3, [0034]-[0035], Fig. 4, [0040], a user device (UEa) on the transmitting side transmits the PSCCH and PSSCH to a receiving side UEb) encoded control information in a Physical Sidelink Control Channel (PSCCH) and encoded data in a Physical Sidelink Shared Channel (PSSCH) using a first portion and a second portion, respectively, of the time-and-frequency resources (Yasukawa, Fig. 3, [0035], [0038], [0040]-[0041], Fig. 5A-5B, [0043]-[0044], Fig. 6, [0046], Fig. 10A, [0077]-[0078], a SCI with control information is transmitted on the PSCCH and data is transmitted on the PSSCH using different regions of wireless (time and frequency) resources or virtual resource pool. [0052], [0064], [0072], [0076], [0094], [0115], the SCI and data are encoded during its transmission in order to be decoded at the receiving side), wherein 
the first part of the PSSCH uses a first set of time resources overlapping with the PSCCH and a first set of frequency resources non-overlapping with the PSCCH (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 10A, [0078], [0086]-[0087], the time resources of the PSSCH overlap with the time resources of the PSCCH, and the frequency resources of the PSSCH does not overlap with the frequencies of the PSCCH),
the second part of the PSSCH uses a second set of time resources non-overlapping with the PSCCH and a second set of frequency resources overlapping with the PSCCH (Yasukawa, Figs. 7A-7B, [0048], Fig. 10B, [0078], [0086]-[0087], a second set of time resources of the PSSCH does not overlap with the time resources of the PSCCH, and a second set of frequency resources of the PSSCH overlap with the frequencies of the PSCCH). 

Yasukawa teaches the claimed limitations as stated above. Yasukawa does not explicitly teach the following underlined features: regarding claim 12, an antenna; 
coupled to the antenna, and
transmit, via the transceiver and the antenna;
wherein the PSCCH carries Sidelink Control Information (SCI) indicating transmission parameters for the Rx UE to decode the encoded data in a first part and a second part of the PSSCH, and
the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries.

However, Kimura teaches an antenna (Kimura, Fig. 7, [0137]-[0139], the UE includes an antenna 505); 
a transceiver coupled to the antenna (Kimura, Fig. 7, [0137]-[0139], the UE includes reception and transmission units connected to the antenna to receive and transmit signals), and
transmit, via the transceiver and the antenna (Kimura, Fig. 7, [0137]-[0139], the UE includes reception and transmission units connected to the antenna to receive and transmit signals);
wherein the PSCCH carries Sidelink Control Information (SCI) indicating transmission parameters for the Rx UE to decode the encoded data in a first part and a second part of the PSSCH (Kimura, [0542], [0544], [0548], [0567], [0586], the PSCCH and PSSCH are multiplexed in the frequency and time domain, where the PSCCH includes a SCI which is used to schedule data in a PSSCH, and used by a receiving or second terminal to decode the PSSCH. Based on the PSCCH and PSSCH being multiplexed in the frequency and time domain, the data transmitted in the PSSCH comprises at least two parts, one being multiplexed in the frequency domain with the PSCCH, and another part being multiplexed in the time domain with the PSCCH).

(Kimura, [0544], [0586]), thereby providing an efficient and responsive use of wireless resources to allow a receiving device to properly receive and decode data.

Yasukawa and Kimura teach the claimed limitations as stated above. Yasukawa and Kimura do not explicitly teach the following features: regarding claim 12, the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries.

However, Kim teaches the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries (Kim, Fig. 10B, [0081], the PDSCH reference numerals 1004 and 1005 are scheduled, where the PDSCH 1004 and 1005 are aligned in the frequency domain with respect to the boundary between the CC#0 and CC#1. The PDSCH is analogous to the PSSCH because both physical channels are used to transmit data between devices in a network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasukawa and Kimura to have the features, as taught by Kim, in order to map scheduled data in the communications system independently for each component carrier or across the sum of the bandwidths of the respective component carrier, thereby supporting the efficient use of radio resources (Kim, [0012], [0079]).

As to claim 13, Yasukawa teaches wherein the transceiver is operative to transmit the first part of the PSSCH and the PSCCH by frequency-division multiplexing (FDM) (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 10A, [0078], [0086], the resources of the PSCCH and PSSCH are transmitted by frequency-multiplexing), and to transmit the second part of the PSSCH and the PSCCH by time-division multiplexing (TDM) (Yasukawa, Figs. 7A-7B, [0048], Fig. 10A, [0078], [0087], the second set of resources of the PSCCH and PSSCH are transmitted by time-multiplexing). 

As to claim 14, Yasukawa teaches wherein the PSSCH is allocated with an entire frequency range of the PSCCH and the second set of time resources non-overlapping with the PSCCH when such allocation provides sufficient time-and-frequency resources for transmitting the encoded data (Yasukawa, Figs. 7A-7B, [0048], Fig. 8A, [0052], Fig. 10A, [0078], [0087], the PSSCH has the same frequency resource region as the PSCCH, where the second set of time resources of the PSSCH does not overlap with the time resources of the PSCCH, and the allocation of the time and frequency resources of the PSSCH is used to transmit the data to the receiving side. [0052], [0064], [0076], the data is encoded during its transmission in order to be decoded at the receiving side). 

As to claim 15, Yasukawa teaches wherein the time-and-frequency resources used by the PSCCH and the PSSCH are formed by one or more contiguous slots of contiguous symbols in time and one or more contiguous resource blocks (RBs) of contiguous subcarriers in frequency (Yasukawa, Fig. 2, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 6, [0046], Figs. 7A-7B, [0048], Fig. 8A-8B, [0067], Figs. 10A-10B, [0078], [0086]-[0087], the time and frequency resources for the PSCCH and the PSSCH are formed by subframes, slots, symbols which are contiguous in time and resource blocks contiguous in the frequency direction).

As to claim 16, Yasukawa teaches wherein the first portion of the time-and-frequency resources allocated to the PSCCH is formed by contiguous frequency resources and contiguous time resources (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0044], Fig. 6, [0046], Fig. 10A, [0077]-[0078], the time and frequency resources used for the PSCCH are formed by contiguous resource blocks in the frequency domain and contiguous slots in the time domain).

As to claim 17, Yasukawa teaches wherein the transmission parameters include one or more of: a modulation and coding scheme (MCS), the number of RBs, and the number of time slots for the sidelink V2X transmission (Yasukawa, Fig. 3, [0034], [0038], [0040], [0049], [0056], [0058], [0064], [0072]-[0073], [0076], [0094], [0115], wireless resources are allocated for the PSCCH and PSSCH, and Modulation and Coding Schemes (MCS) are determined for the communication of the SCI control information and data with a receiving side UEb).

As to claim 18, Yasukawa teaches a receive (Rx) user equipment (UE) operative to receive sidelink vehicle-to-everything (V2X) transmission (Yasukawa, [0001], Fig. 1, [0005], [0007], Fig. 3, [0034]-[0035], a user device (UEb) on the receiving side that perform communications for V2X), comprising: 
a transceiver (Yasukawa, Fig. 1, Fig. 11, [0084], Fig. 12, [0100], [0107], the UE includes a communication unit 1004 (transceiver) for transmitting and receiving signals); 
one or more processors coupled to the transceiver (Yasukawa, Fig. 1, Fig. 11, [0084], Fig. 12, [0100], [0102], [0107], the UE includes a processor 1001 connected to the communication unit 1004); and 
memory coupled to the one or more processors, wherein the one or more processors are operative to (Yasukawa, Fig. 1, Fig. 11, [0084], Fig. 12, [0100], [0102], [0107], the UE includes a memory 1002 connected to the processor 1001, where the processor executes the software stored in the memory 1002): 
decode received symbols for control information over one or more subchannels using blind detection (Yasukawa [0041], [0071]-[0072], [0075]-[0076], [0119], the UEb performs blind detection of SCI over symbols and frequency resources. The UEb attempts blind decoding for each SCI format to recognize the type of the SCI format by which the SCI is transmitted, where the blind decoding is performed over a range of wireless resources specified to use for the SCI format (subchannels, symbols, etc.)); 
based on the control information, identify a first portion and a second portion of time-and-frequency resources used by a transmit (Tx) UE as a Physical Sidelink Control Channel (PSCCH) and a Physical Sidelink Shared Channel (PSSCH), respectively, for the sidelink V2X transmission between the Tx UE and the Rx UE  (Yasukawa, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0043]-[0044], Fig. 6, [0046], Fig. 10A-10B, [0077]-[0078], the wireless resources used by the UEa to transmit through the PSCCH and the PSSCH are obtained from the control information SCI, where the transmission is for V2X. The transmitting side UEa transmits the PSCCH and PSSCH to a receiving side UEb), wherein the time-and-frequency resources are bounded by two subchannel boundaries in a frequency domain and two slot boundaries in the a time domain (Yasukawa, Fig. 3, [0035], [0038], Fig. 4, [0040]-[0041], Fig. 5A-5B, [0044], Fig. 6, [0046], Figs. 7A-7B, Fig. 8A-8B, Fig. 10A, [0077]-[0078], the Figures show that the time and frequency resources are bounded by subcarriers in the frequency domain and slots in the time domain); and 
decode data in the PSSCH according to the control information in the PSCCH (Yasukawa, [0038], [0049], [0052], [0064], [0072]-[0073], [0076], [0094], [0115], the receiving side UEb decodes the data received through the PSSCH based on the control information SCI received through the PSCCH), wherein 
(Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 10A, [0078], [0086]-[0087], the time resources of the PSSCH overlap with the time resources of the PSCCH, and the frequency resources of the PSSCH does not overlap with the frequencies of the PSCCH), 
the second part of the PSSCH uses a second set of time resources non-overlapping with the PSCCH and a second set of frequency resources overlapping with the PSCCH (Yasukawa, Figs. 7A-7B, [0048], Fig. 10B, [0078], [0086]-[0087], a second set of time resources of the PSSCH does not overlap with the time resources of the PSCCH, and a second set of frequency resources of the PSSCH overlap with the frequencies of the PSCCH). 

Yasukawa teaches the claimed limitations as stated above. Yasukawa does not explicitly teach the following underlined features: regarding claim 18, an antenna; 
a transceiver coupled to the antenna;
wherein the PSCCH carries Sidelink Control Information (SCI) indicating transmission parameters for the Rx UE to decode the encoded data in a first part and a second part of the PSSCH, and
the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries.

However, Kimura teaches an antenna (Kimura, Fig. 7, [0137]-[0139], the UE includes an antenna 505); 
a transceiver coupled to the antenna (Kimura, Fig. 7, [0137]-[0139], the UE includes reception and transmission units connected to the antenna to receive and transmit signals),
wherein the PSCCH carries Sidelink Control Information (SCI) indicating transmission parameters for the Rx UE to decode the encoded data in a first part and a second part of the (Kimura, [0542], [0544], [0548], [0567], [0586], the PSCCH and PSSCH are multiplexed in the frequency and time domain, where the PSCCH includes a SCI which is used to schedule data in a PSSCH, and used by a receiving or second terminal to decode the PSSCH. Based on the PSCCH and PSSCH being multiplexed in the frequency and time domain, the data transmitted in the PSSCH comprises at least two parts, one being multiplexed in the frequency domain with the PSCCH, and another part being multiplexed in the time domain with the PSCCH).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasukawa to have the features, as taught by Kimura, since it is well known in the art that a User Equipment includes an antenna in order to transmit and receive radio signals and communicate with other devices in the network. Additionally, in order to schedule data in the PSSCH within the same subframe in which the sidelink grant has been transmitted (Kimura, [0544], [0586]), thereby providing an efficient and responsive use of wireless resources to allow a receiving device to properly receive and decode data.

Yasukawa and Kimura teach the claimed limitations as stated above. Yasukawa and Kimura do not explicitly teach the following features: regarding claim 18, the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries.

However, Kim teaches the first part and the second part of the PSSCH are aligned in the frequency domain with at least one of the subchannel boundaries (Kim, Fig. 10B, [0081], the PDSCH reference numerals 1004 and 1005 are scheduled, where the PDSCH 1004 and 1005 are aligned in the frequency domain with respect to the boundary between the CC#0 and CC#1. The PDSCH is analogous to the PSSCH because both physical channels are used to transmit data between devices in a network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasukawa and Kimura to have the features, as taught by Kim, in order to map scheduled data in the communications system independently for each component carrier or across the sum of the bandwidths of the respective component carrier, thereby supporting the efficient use of radio resources (Kim, [0012], [0079]).

As to claim 19, Yasukawa teaches wherein the transceiver is operative to receive the first part of the PSSCH and the PSCCH by frequency-division multiplexing (FDM) (Yasukawa, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 10A, [0078], [0086], the resources of the PSCCH and PSSCH are received by frequency-multiplexing), and to receive the second part of the PSSCH and the PSCCH by time-division multiplexing (TDM) (Yasukawa, Figs. 7A-7B, [0048], Fig. 10A, [0078], [0087], the second set of resources of the PSCCH and PSSCH are received by time-multiplexing).

As to claim 20, Yasukawa teaches wherein the time-and-frequency resources used by the PSCCH and the PSSCH are formed by one or more contiguous slots of contiguous symbols in time and one or more contiguous resource blocks (RBs) of contiguous subcarriers in frequency (Yasukawa, Fig. 2, Fig. 4, [0040]-[0041], Fig. 5A, Fig. 6, [0046], Figs. 7A-7B, [0048], Fig. 8A-8B, [0067], Figs. 10A-10B, [0078], [0086]-[0087], the time and frequency resources for the PSCCH and the PSSCH are formed by subframes, slots, symbols which are contiguous in time and resource blocks contiguous in the frequency direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473